        Case 1:19-cr-10459-RWZ Document 584 Filed 03/09/20 Page 1 of 11



                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES                         )
                                      )
                                      )
        v.                            )     Crim. No. 19-10459-RWZ
                                      )
                                      )
STEVEN FAMILIA VALDEZ                 )


                    DEFENDANT’S MOTION FOR REVOCATION
                   OF MAGISTRATE’S ORDER OF DETENTION

     The defendant Steven Valdez hereby moves this Court to

revoke Magistrate Judge Dein’s order detaining him pending trial

in the above-captioned case; see Document 274, dated December 26,

2019.    The defendant asks this Court to impose conditions for his

release to be observed during the pendency of this case.             He

makes this motion pursuant to 18 U.S.C. §3145(b).

     In granting the government’s motion for detention, the

Magistrate Judge determined that a rebuttable presumption in

favor of detention arose because there was probable cause that

Valdez committed “an offense for which a maximum term of

imprisonment of 10 years or more is prescribed in the Controlled

Substances Act, the Controlled Substances Import and Export Act,

or Chapter 705 of Title 46. U.S.C.”          In this case, Valdez is

charged with racketeering conspiracy in violation of 18 U.S.C.

§1962(d).     The judge further found that while the defendant had

                                      -1-
     Case 1:19-cr-10459-RWZ Document 584 Filed 03/09/20 Page 2 of 11



presented sufficient evidence to rebut the presumption, “after

considering the presumption and the other factors discussed [in

the detention order], detention is warranted.”        Judge Dein

specifically determined that “no condition or combination of

conditions could reasonably assure the safety of any other person

and the community.”

     The Magistrate Judge found that Valdez was a trusted member

of the D5K chapter of the Latin Kings (hereinafter “ALKQN”), and

that he was present at gang meetings; her order specified his

presence at two meetings in March 2018 and January 2019.          Other

evidence set out in the complaint affidavit that was admitted in

evidence against all defendants in this case alleged that Valdez

was involved in the sale of marijuana and fentanyl.         Evidence at

the hearing also showed that Valdez was not a member of the gang

after the summer of 2019.     Testimony on December 17 showed that

Valdez had a fight with another member named Oscar Pena, a/k/a

“O-Block.”   12/17/19 Tr., pp.33-35.      Testimony at Robert Lara’s

hearing from the same government witness revealed that the origin

of the trouble between Valdez and Pena was personal, having

nothing to do with gang business.        Valdez learned that Pena was

having sex with Valdez’s sister and was upset about this.          He hit

Pena, and was ordered to receive a beating for hitting Pena.

Valdez protested that Pena’s behavior was out of line and that he

                                   -2-
     Case 1:19-cr-10459-RWZ Document 584 Filed 03/09/20 Page 3 of 11



should not be punished for fighting with Pena over a family

matter.    Valdez’s refusal to accept a physical beating by other

gang members as punishment was an additional violation of the

gang’s rules. 12/23/19 Tr., pp.20-22.       Valdez’s refusal to follow

gang orders resulted in his expulsion from the D5K gang.

     The order of detention should be revoked for the following

reasons.

I.                 This Is Not A Presumption Case

     The Magistrate Judge ordered detention based in part on the

application of 18 U.S.C. § 3142(e)(3)(A)’s rebuttable presumption

in favor of detention.    Doc. 274, pg.2.     However, this

presumption does not apply because Mr. Valdez is not charged with

any of the drug offenses listed as predicate charges (hereinafter

collectively referred to as “the Controlled Substances Act.”)

Nor has there been a probable cause hearing that addressed

whether there was probable cause to believe that Valdez had

violated any provisions of the Controlled Substances Act.

     The text of § 3142(e)(3)(A) is specific. The rebuttable

presumption applies when “there is probable cause to believe that

the defendant committed on or more of the following offenses: (A)

an offense for which the maximum term of imprisonment of ten

years or more is prescribed in the Controlled Substances Act (21

U.S.C. 801 et seq.), the Controlled Substances Import and Export

                                   -3-
     Case 1:19-cr-10459-RWZ Document 584 Filed 03/09/20 Page 4 of 11



Act (21 USC 951 et seq.), or chapter 705 of Title 46[.](Emphasis

added).   Valdez has been charged with participating in a

racketeering conspiracy in violation of 18 U.S.C. § 1961.

     The indictment in this case does not serve as a finding of

probable cause to believe that Valdez committed a violation of

the Controlled Substances Act.     He was indicted before his

initial appearance in this case; there has only been a detention

hearing under §3142(f), and not a preliminary hearing under Rule

5.1 of the Federal Rules of Criminal Procedure.        The elements of

a RICO conspiracy are very dissimilar from the elements of either

a substantive violation of the Controlled Substances Act or a

conspiracy to violate the Act.     The elements necessary to charge

a defendant with racketeering conspiracy are a) the existence of

an enterprise, b) that is engaged in specified racketeering

activity affecting interstate commerce, c) the defendant’s

employment by or association with the enterprise, d) the

defendant’s agreement to conduct or participate in the conduct of

the enterprise, and e) the existence of a pattern of racketeering

activity as defined by 18 U.S.C. §1961.       See, e.g., United States

v. Westley, 2019 U.S. Dist. LEXIS 102369 (D.Conn.) at *4.          The

elements of both substantive and conspiracy offenses under the

Controlled Substances Act are obviously different from those set

out above.

                                   -4-
     Case 1:19-cr-10459-RWZ Document 584 Filed 03/09/20 Page 5 of 11



     Not only is the text of 18 U.S.C. §3142(e)(3) specific.           It

is unambiguous.   Violations of 18 U.S.C. §1962 are not within the

scope of §3142(e)(3)(A)’s presumption in favor of detention.           The

rules of statutory construction should end any further discussion

of the matter.

     When interpreting a statute, the court “must first
     determine whether the language at issue has a plain and
     unambiguous meaning with regard to the particular
     dispute in the case.” “If the meaning of the text is
     plain – in other words, if it bears only one reasonable
     interpretation – that meaning controls.”

United States v. Suastegui, 2018 U.S. Dist. LEXIS 130701 (W.D.

Va.) at *8, quoting Laber v. Harvey, 438 F.3d 404, 418-419 (4th

Cir. 2006), and Raplee v. United States, 842 F.3d 328 , 332 (4th

Cir. 2016).   Had Congress intended the rebuttable presumption to

apply in racketeering cases under §1962(d), it could have easily

provided for that in drafting §3142(e).       Even more telling, the

government never asserted at Mr. Valdez’s detention hearing that

the presumption applied.

     Finally, if one uses the categorical approach to confirm if

a §1962(d) conspiracy qualifies as a violation of the Controlled

Substances Act for the purpose of applying the §3142(e)(3)(A)

presumption, one must conclude that a racketeering conspiracy

fails the test.   Under the categorical approach, a court examines

“how the legislature has defined the crime, without a concomitant



                                   -5-
      Case 1:19-cr-10459-RWZ Document 584 Filed 03/09/20 Page 6 of 11



inquiry into the details of the defendant’s actual criminal

conduct.”    United States v. Winter, 22 F.3d 15, 18 (1st Cir.

1994).   In Winter, the court had to determine whether a

conviction for racketeering conspiracy met the definition of a

“crime of violence” for purposes of applying the sentencing

guidelines.    It noted that “[t]he label “racketeering,” though

pejorative, does not shed much light on whether the activity in

question poses (or fails to pose) a serious potential risk of

violence.”    By the same token, “racketeering,” taken as a

categorical term, sheds no light on whether this matter is “an

offense for which a maximum term of imprisonment of 10 years or

more is prescribed in the Controlled Substances Act (21 U.S.C.

§§801-904).”    The Magistrate Judge committed legal error in

applying and considering §3142(e)(3)(A)’s presumption to justify

Valdez’s pretrial detention.

II.           The Evidence Against The Defendant And The
              Magistrate Judge’s Findings Do Not Support
            The Conclusion That No Conditions Of Release
                Will Assure The Safety Of The Community

      The evidence adduced at Valdez’s detention hearing and

Magistrate Judge Dein’s factual findings do not support the

conclusion that “th[e] court cannot fashion conditions of release

that would reasonably ensure the safety of the community.” Doc.




                                    -6-
     Case 1:19-cr-10459-RWZ Document 584 Filed 03/09/20 Page 7 of 11



274 at pg.9.1   The government’s primary assertion regarding the

dangerousness of any and all of the defendants in this case is

that because they are members of the ALKQN, they will, post-

indictment, mindlessly follow all orders to inflict violence

against government informants and intimidate witnesses against

them, in violation of any possible release conditions.2

Specifically regarding the possibility of witness intimidation,

government counsel asserted,

     I would submit that the green lights have been put on
     these witnesses at various times. It’s detailed in the
     affidavit, and as such, the members of the gang and
     that was the enterprise, poses significant threat of
     danger, of physical harm to the witnesses in the case.
     That’s simply a fundamental part of who the Latin Kings
     are. It’s one of their fundamental principles of their
     rules and regulations of their manifesto.

12/17/19 Tr., pg.48 (Emphasis added).       That argument as applied

to Mr. Valdez is an argument in favor of release on conditions,

as the evidence at the hearing made clear that as of the summer

of 2019, Valdez had been expelled from the ALKQN and that a green



1
  Transcripts of Valdez’s detention hearing on December 17, 2019,
and the hearing of co-defendant Robert Lara are attached as
exhibits to this motion.
2
   After the evidence on December 17, government counsel’s
opening declaration in asking for detention was, “[t]he
government has moved for detention under, as you know, three
grounds; that is, that the defendant poses an intolerable risk of
danger to the community, intolerable risk of flight, and also a
potential for witness obstruction and intimidation.” 12/17/19
Tr., pg.45
                                   -7-
      Case 1:19-cr-10459-RWZ Document 584 Filed 03/09/20 Page 8 of 11



light had been put out on him in July 2019.3        Valdez would have

no logical reason to assist the ALKQN in whatever endeavors they

might pursue in order to eliminate or intimidate any government

witness.

      Valdez’s actions detailed in Judge Dein’s detention order

consist of his participation in gang meetings, drug dealing

activity, and driving a car with other gang members as passengers

who were allegedly searching for an associate of a renegade ALKQN

member.4   Though the government’s witness testified that Valdez

was heard to speak during a telephone call while this ride was

taking place, the witness could not recall what Valdez

purportedly said. 12/17/19 Tr., pp.20-21, 41-42.         There was no

evidence presented to Judge Dein that Valdez had engaged in any

violence against anyone in response to a gang directive.

Moreover, evidence that was not presented on December 17, and was

also not made available to undersigned counsel at that time, but

was subsequently presented in connection with the detention

hearing of Robert Lara on December 23, 2019, showed that another

ALKQN member, Adam Peguero, was ordered to administer a beating

to Valdez on March 17, 2019, and did so.




3
    12/17/19 Tr., pp.31-32, 36.
4
    Incident taking place on January 12, 2019.
                                    -8-
     Case 1:19-cr-10459-RWZ Document 584 Filed 03/09/20 Page 9 of 11



     Defendants accused of violent conduct are often released on

conditions pending trial in this Court.       Similarly, defendants

alleged to be engaged in drug trafficking offenses, even those

carrying mandatory minimum prison terms, are also eligible for

release on conditions.    The egregious acts of violence alleged in

the government’s arrest affidavit, e.g., shootings, beatings, do

not involve Mr. Valdez personally except as a victim.         The

detention order attempts to cast Valdez’s extremely minor

criminal record as having “spanned virtually his entire adult

life.”   That criminal history consists of a trespassing in 2013,

a heroin possession charge that was nolle prossed in 2015, a car

insurance violation that was dismissed in 2015, and dismissed

marijuana charges in 2017 and 2019.      This criminal history cannot

support the conclusion that Valdez presents such a risk of future

dangerousness that no conditions of release exist that would

protect the safety of the community.

     At bottom, the detention order appears based on the

Magistrate Judge’s disapproval of Valdez’s decision not to stay

with his father in Rhode Island and seek employment there, and

his choice instead to return to the Boston area to live with his

family here and become involved with the D5K gang.5        But Valdez’s

5
   Valdez proffered at the hearing that he had long-standing ties
to Boston; his mother, his girlfriend, and their child all live
in Boston. 12/17/19 Tr., p.55.
                                   -9-
     Case 1:19-cr-10459-RWZ Document 584 Filed 03/09/20 Page 10 of 11



exercise of that choice in no way supports the judge’s conclusion

that his “father is [not] able to exert sufficient control over

the defendant to ensure compliance with conditions of release.”

There was no evidence whatsoever that Valdez ever flouted his

father’s authority, disobeyed the rules of his father’s

household, or exerted a negative influence on his younger

siblings.   The Magistrate Judge’s implication that these things

had occurred was without any factual support in the record.             The

evidence showed that Valdez has the support of his father, that

his father has a suitably outfitted residence, and that his

father is able to secure employment for his son, which would be

to everyone’s benefit, including this Court’s.

     The defendant requests a hearing on this motion for

reconsideration and asks the Court to reverse the Magistrate

Judge’s ruling, revoke the order of detention, and impose

conditions of release.

                                          Respectfully submitted

                                          By his attorney,



                                          /s/ Syrie D. Fried
                                          Syrie D. Fried
                                          Good Schneider Cormier & Fried
                                          83 Atlantic Avenue
                                          Boston, MA 02110
                                          (617) 523-5933



                                   -10-
     Case 1:19-cr-10459-RWZ Document 584 Filed 03/09/20 Page 11 of 11



                        CERTIFICATE OF SERVICE

     I, Syrie D. Fried, do hereby certify that this document has

been filed electronically via this Court’s electronic case filing

system (“ECF”),and will be served electronically upon the parties

identified in the Notice of Electronic Filing (“NEF”) this 9th

day of March, 2020.



                                          /s/ Syrie D. Fried




                                   -11-
